Case 20-12522-JTD   Doc 3421-2   Filed 07/26/21   Page 1 of 3




                       EXHIBIT A

                     Proposed Order
                   Case 20-12522-JTD             Doc 3421-2         Filed 07/26/21        Page 2 of 3




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


                                                                                   Chapter 11
    In re:                                                                         Case No. 20-12522 (JTD)

    MALLINCKRODT PLC., et al.,1                                                    (Jointly Administered)


                                Debtors.
                                                                                   Re: D.I. ______

                        ORDER TEMPORARILY ALLOWING CLAIMS OF
                      ATTESTOR LIMITED AND HUMANA INC. FOR VOTING
                      PURPOSES PURSUANT TO BANKRUPTCY RULE 3018(A)

             This matter coming before the Court on the Motion of Attestor Limited and Humana, Inc.

for Entry of Order Temporarily Allowing Claims for Voting Purposes Pursuant to Bankruptcy

Rule 3018(a) (the “Motion”)2 filed by Attestor Limited, on behalf of itself and its affiliated entities,

including Avon Holdings I, LLC (collectively, “Attestor”) and Humana, Inc. (“Humana,” and

together with Attestor, the “Acthar Insurance Claimants”),3 creditors of the above-captioned

debtors (“Debtors” or “Mallinckrodt”); and the Court (a) having reviewed the Motion and all

pleadings relating thereto and (b) having heard the statements of counsel with respect to the relief

requested in the Motion at a hearing before the Court (the “Hearing”); and the Court finding that




1
             A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the
             Debtors’ claims and noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The Debtors’
             mailing address is 675 McDonnell Boulevard, Hazelwood, Missouri 63042.
2
             All capitalized terms not otherwise defined herein have the meanings given to them in the Motion.
3
             Attestor entered into an agreement with Humana to pursue and participate in any proceeds of Humana’s
             claims against the Debtors with respect to the distribution, marketing, and sale of H.P. Acthar Gel. See
             Verified Statement of Willkie Farr & Gallagher LLP and Morris, Nichols, Arsht & Tunnell LLP Pursuant to
             Rule 2019 of the Federal Rules of Bankruptcy Procedure, D.I. 2066. Attestor is also the transferee and owner
             of the Acthar-related claims filed by United Healthcare Services, Inc. and OptumRx Group Holdings and
             OptumRx Holdings, LLC. See Transfer/Assignment of Claim, D.I. 2317. Attestor is also the transferee and
             owner of certain claims, including Acthar-related claims, filed by CVS Pharmacy, Inc. See Partial Transfer
             of Claim Other Than for Security, D.I. 3246.

                                                             1
             Case 20-12522-JTD         Doc 3421-2      Filed 07/26/21      Page 3 of 3




(a) it has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, (b) this is a core

proceeding pursuant to 28 U.S.C. § l 57(b)(2) and (c) notice of the Motion and the Hearing was

sufficient under the circumstances; and the Court having determined that the legal and factual

bases set forth in the Motion and at the Hearing establish just cause for the relief granted herein;

               IT IS HEREBY ORDERED THAT:

               1.      The Motion is GRANTED.

               2.      Pursuant to Bankruptcy Rule 3018(a), the Acthar Insurance Claimant’s

claims against the Debtors shall be temporarily allowed for the purpose of voting to accept or reject

the Plan in the amounts that they are allowed and/or estimated pursuant to the Claims Motions in

conjunction with the hearing to consider confirmation of the Debtors’ proposed Plan.

               3.      The Court shall have jurisdiction to hear and determine all matters, claims

and disputes arising from or relating to this Order.


Dated:                     , 2021
                                           THE HONORABLE JOHN T. DORSEY
                                           UNITED STATES BANKRUPTCY JUDGE




                                                  2
